393 F.2d 932
Olen BROWN, Appellant,v.S. L. SMITH, Warden, Georgia State Prison, Reidsville, Georgia, Appellee.
No. 25667.
United States Court of Appeals Fifth Circuit.
May 9, 1968.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bootle, Judge.
Olen Brown, pro se.
Mathew Robins, Asst. Atty. Gen., Atlanta, Ga., Arthur K. Bolton, Atty. Gen., Marion O. Gordon, Asst. Atty. Gen., Atlanta, Ga., for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
We are in agreement with the trial court that no certificate of probable cause should be issued, and the appeal is therefore dismissed.


2
Appeal dismissed.